Citation Nr: 9915705	
Decision Date: 06/07/99    Archive Date: 06/15/99

DOCKET NO.  97-13 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased rating for the service-connected 
post-traumatic stress disorder (PTSD), currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel






INTRODUCTION

The veteran served on active duty from August 1942 to 
November 1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1996 rating action of the Roanoke, 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The veteran was notified of that decision in 
March 1996 and he submitted a notice of disagreement (NOD) in 
February 1997.  The RO issued a statement of the case (SOC) 
later that same month.  The RO accepted a letter received 
from the veteran in April 1997 as a substantive appeal.

When the RO notified the veteran that the April 1997 
correspondence was accepted as a substantive appeal regarding 
the claim for increase for the service-connected PTSD, he was 
also advised of the types of personal hearings available and 
requested that he indicate whether he wanted a hearing, and 
if so, what type.  If there was no response from the veteran, 
the RO indicated it would assume that he did not want a 
hearing. 

On a VA Form 9 dated in June 1997, the veteran referenced the 
rating assigned the service-connected PTSD, but notations in 
the section pertaining to hearing requests appeared to have 
been crossed out.  In a June 1997 letter to the veteran, the 
RO again requested that he indicate whether he wanted a 
hearing.  He was informed that unless he responded, the RO 
would assume that he did not want a hearing.  There was no 
response from the veteran. 

In a May 1995 rating action, the RO denied the veteran's 
claim of service connection for emphysema due to exposure to 
mustard gas.  The veteran submitted a statement in August 
1995 which the RO characterized as a NOD.  The issue of 
service connection for a respiratory condition as secondary 
to exposure to mustard gas was included in the February 1997 
SOC.  Subsequent to that date, the veteran has not submitted 
any correspondence which could be construed as a substantive 
appeal regarding the issue of service connection.  As such, 
he has not perfected an appeal as to that issue and it will 
not be addressed herein.

REMAND

The veteran contends that his service-connected PTSD is more 
severe than the current rating indicates.  A review of the 
record reveals that the report of an October 1995 VA 
examination includes the notation that the veteran was on 
psychiatric medication as prescribed by a medical doctor in 
his community.  Although the claims folder includes two 
statements from a private physician, no records pertaining to 
such treatment are associated with the record.  Records of 
any current treatment of the disability for which the veteran 
is seeking increased compensation may be highly probative 
with respect to his appeal.  The duty to assist the veteran 
in obtaining and developing available facts and evidence to 
support his claim includes obtaining treatment records to 
which the veteran has referred.  Littke v. Derwinski, 1 Vet. 
App. 90 (1990).  Thus, VA must attempt to obtain those 
records to which the veteran has referred before any final 
action may be taken by the Board.  Accordingly, it will be 
necessary to return this case to the RO so that an attempt 
may be made to obtain the most recent records of the 
veteran's treatment. 

As noted by the RO in the February 1997 SOC, the criteria for 
evaluating mental disorders was changed, effective November 
7, 1996.  The United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals) 
(hereinafter, the Court) has held that "where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
generally applies."  White v. Derwinski, 1 Vet. App. 519, 521 
(1991).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Thus, when the RO readjudicates the veteran's claim 
for increase, it should consider both sets of rating criteria 
and state which is more favorable and which is being used to 
evaluate the mental disorder.  However it is appropriate that 
consideration under the revised rating schedule criteria, as 
in this case, not be undertaken before such criteria became 
effective.   The Court, addressing a similar matter, stated 
that the effective date rule contained in 38 U.S.C. § 5110(g) 
prevents the application of a later, liberalizing law to a 
claim prior to the effective date of the liberalizing law, 
since the Secretary's legal obligation to apply the effective 
date of the revised regulations prevents the application, 
prior to that date, of the liberalizing law rule stated in 
Karnas.  Rhodan v. West, 12 Vet.App. 55 (1998).  

In this case, the veteran was last examined for VA purposes 
in connection with the evaluation of the service-connected 
PTSD in October 1995.  This examination, however, was 
conducted in the context of the old rating criteria.  In view 
of that, and considering the additional records that appear 
to be available, a new examination which fully addresses the 
old and new rating criteria should be obtained in order to 
properly evaluate the extent to which the veteran's PTSD is 
disabling. 

Thus, the case is REMANDED to the RO for the following:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who treated him for 
complaints regarding his service-
connected PTSD.  After securing the 
necessary release, the RO should attempt 
to obtain copies of all records from the 
identified treatment sources.

2.  The veteran should be afforded a VA 
psychiatric examination to evaluate the 
severity of the service-connected PTSD.  
Complete psychological tests should be 
conducted.  The claims folder and copies 
of the old and new criteria for rating 
mental disorders should be made available 
to the examiner for review.  Based on the 
examination and study of the case, the 
examiner should enter a complete 
multiaxial evaluation, including a score 
on the Global Assessment of Functioning 
scale of Axis V along with an explanation 
of the significance of the assigned 
score.  It is suggested that the examiner 
first report findings under the old 
criteria and then separately under the 
new criteria.  A complete rationale for 
all opinions expressed must be provided.  
In the event that examination reveals the 
presence of any other psychiatric or 
mental disorder, in addition to PTSD, 
such should be identified and its 
symptoms should be clearly distinguished, 
to the extent possible, from those 
attributable to the service-connected 
PTSD.  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be taken.  

4.  Thereafter, the RO should again 
review the veteran's claim.  In 
readjudicating the veteran's claim, the 
RO should consider both the old and new 
rating criteria, apply that most 
favorable to the veteran and state which 
is more favorable.  Such consideration 
should be afforded in accordance with the 
decisions of the Court in the Karnas and 
Rhodan cases, cited above.  If any 
benefit sought on appeal remains denied, 
the veteran and representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


